DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group XII and the composition consisting of 27.7% E-1132, 18.2% R-32 and 54.1% 1234yf in the reply filed on July 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 2-19 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and embodiments, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US 2017/0058173 A1 in view of EP 3,012,557. Fukushima  discloses compositions comprise 1,2-difluoroethylene, HFC-1132, and a refrigerant oil. The compositions are suitable for replacement of R-410A (abstract). The 1132 may be the trans isomer, or E-1132 [0012]. The compositions may further comprise a hydrofluorocarbon, which may be difluoromethane, or R-32. The compositions may also comprise a hydrofluorocarbon having a double bond. See the disclosure at [0046]-[0048], which teaches that when the composition comprises 1132, R-32 and 1234yf, 1132 is present at 20-80% by weight, R-32 is present at 10-75% by weight, and 1234yf is present at 5-60% by weight. Applicant’s elected composition falls within this range. Suitable lubricants include esters of hindered polyols [0074]. The recited apparatus is not disclosed.
The EP reference (see claim, paragraphs [0019], [0044]-[0048], fig. 7 ) discloses a binary refrigeration cycle provided with a low-order side cycle comprising a first compressor 1, a cascade condenser 10, a first expansion valve 3, and an evaporator 4, and a high-order side cycle comprising a second compressor 7, a condenser 2, a third expansion valve 9, and a cascade condenser 10, describes using an ethylene-based fluorohydrocarbon or a mixture containing same on the high-order side, and indicates that the ethylene-based fluorohydrocarbon contains trans-1,2-difluoroethylene (R1132(E)) and that any refrigerant can be used on the low-order side. It would have been obvious at the time of filing to use refrigerants as recited in the apparatus taught in the EP, because Fukushima discloses refrigerants which may consist of the presently recited refrigerants in amounts which overlap those presently recited, and the EP teaches apparatus which may contain any refrigerant composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over contribution over:
Application Number		Claims
16/911,816				1-14
16/911,952				1 and 15-18
16/912,003				1-1-6, 20-23 and 32-49
16/912,055				1-4, 18-21 and 28-39
16/912,068				1-5, 10-14, 32-35 and 42-45
16/912,112				1-6 and 20-23
16/912,130				1-26
16/912,161				1-29
16/912,166				1-39
16/913,358				1-32
16/913,415				1-31
16/913,419				1-37
16/913,448				1-31
16/913,454				1-30
16/913,506				1-4, 17-21 and 28-42
16/913,512				1-32
16/913,556				1-21 and 28-39
16/955,565				1, 3, 4 and 6-16
16/993,582				27-31
17/136,514				27-38
17/260,762				22-56
17/260,775				22-66, and
17/260,870				1-48
in view of EP 3,012,557.  The EP reference (see claim, paragraphs [0019], [0044]-[0048], fig. 7 ) discloses a binary refrigeration cycle provided with a low-order side cycle comprising a first compressor 1, a cascade condenser 10, a first expansion valve 3, and an evaporator 4, and a high-order side cycle comprising a second compressor 7, a condenser 2, a third expansion valve 9, and a cascade condenser 10, describes using an ethylene-based fluorohydrocarbon or a mixture containing same on the high-order side, and indicates that the ethylene-based fluorohydrocarbon contains trans-1,2-difluoroethylene (R1132(E)) and that any refrigerant can be used on the low-order side.
Although the claims at issue are not identical, the present are not patentably distinct from those in the cited applications because all of these applications claim compositions, methods of using compositions, or apparatus comprising compositions in amounts which overlap those presently recited, and the EP reference teaches apparatus which reads on the apparatus presently recited and further discloses that E-1132 is a suitable refrigerant. 
The claims were only searched and examined to the extent that they read on the elected invention and composition. Claim 1 could be rejected for obviousness type double patenting over all of applicant’s applications which claim a composition comprising E-1132 using the above logic. The examiner strongly recommends narrowing of claim 1 to recite the elected invention to avoid submission of multiple additional terminal disclaimers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761